ON PETITION FOR REHEARING.
A nineteen year old farm hand living as an incident of his employment in a house furnished by his employer on a farm 1.  where he worked, for which he paid no rent, could not give *Page 258 
another the rights of a lessee in the house or any part of it for the purpose of operating a still therein; neither does the evidence show that appellant bargained for anything more than a mere license to "try it for a while." And if Thompson and the owner of the house were content with the search and seizure, appellant has no standing in court to insist on the irregularity of either.
The petition for a rehearing is overruled.